Citation Nr: 1107615	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes and service-connected 
prostatitis and epididymitis.

3.  Entitlement to a rating in excess of 10 percent for 
epididymitis.

4.  Entitlement to a compensable rating for cardiac arrhythmia.

5.  Entitlement to a compensable rating for thoracic outlet 
syndrome with left ulnar nerve impairment status post first rib 
resection.

6.  Entitlement to a total disability rating based on individual 
unemployability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for 
coronary artery disease and bursitis of the shoulders, and 
entitlement to a waiver of recovery of severance pay in 
the amount of $32, 722.27 have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

Initially, the Board observes that the Veteran has initiated an 
appeal on the issue of entitlement to service connection for 
diabetes.  Although he did not explicitly list the issue in his 
April 2008 notice of disagreement (NOD), he stated that his 
erectile dysfunction began in service and may have been due to 
diabetes that was just not diagnosed.  In a subsequent November 
2010 statement, his representative asserted that he had disagreed 
with the denial of service connection for diabetes, referencing 
the statement in the April 2008 NOD that his diabetes may have 
been undiagnosed in service.  Resolving all reasonable doubt in 
the Veteran's favor, the Board construes his statement as an NOD 
to the denial of service connection for diabetes.  Thus, the RO 
must issue a statement of the case (SOC).  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Board next observes that there are outstanding VA medical 
records that may be pertinent to the appeal.  In February 2009 
correspondence, the Veteran requested that VA obtain his records 
from the Ann Arbor VA Medical Center (VAMC), to include the 
report of his visit earlier that month.  He also stated that he 
had recently begun receiving treatment at the Battle Creek VAMC 
and requested that VA obtain those records.  Thus, the RO should 
obtain all records from the above VAMCs since November 2006.

The Board also observes that private medical records submitted by 
the Veteran appear to have been misplaced.  In March 2009 
correspondence, he stated that he had included copies of records 
obtained from South Haven Community Hospital.  However, they are 
not of record.  Thus, the RO should attempt to find and associate 
these records with the claims file.  If the RO is unsuccessful in 
locating them, the RO should ask the Veteran to resend them.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for 
total disability rating based on individual unemployability 
(TDIU) is part of a claim for a higher rating when such claim is 
raised by the record or asserted by the Veteran.  The Court 
further held that, when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

In this case, the issue of TDIU was raised by the Veteran in 
April 2008 correspondence, and his representative specifically 
noted the issue in a November 2010 statement.  As such, the claim 
of entitlement to a TDIU, as a component of the Veteran's claims 
for increased ratings, is before the Board.  Further, as the 
raised claims of entitlement to service connection for coronary 
artery disease and bursitis of the shoulders being referred could 
affect the claim for a TDIU, the Board finds that the claims are 
inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the RO should first adjudicate the raised 
issues, after providing proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with a 
SOC addressing the issue of entitlement to 
service connection for diabetes.  He should 
be advised that a timely substantive appeal 
will be necessary to perfect the appeal to 
the Board.  If the appeal is perfected, then 
the issue should be returned to the Board for 
further appellate consideration, if otherwise 
in order.

2.  The RO should obtain records from the Ann 
Arbor and Battle Creek VAMCs since November 
2006.

3.  The RO should attempt to find and 
associate with the claims file the records 
from South Haven Community Hospital submitted 
by the Veteran in March 2009.  If the RO is 
unsuccessful in locating them, the RO should 
ask the Veteran to resend them.

4.  Thereafter, the RO should readjudicate 
the claims, to include consideration of the 
claim of entitlement to a TDIU.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

